Motion for leave to proceed on six copies of the record in this proceeding heretofore prepared for the Court of Appeals granted, insofar as to dispense with the printing in the record on appeal of the papers which are material to this appeal which are contained in the record on the prior appeal to the Court of Appeals, on condition that six copies of the record on the prior appeal to the Court of Appeals are filed with this court at the time of filing the printed record on appeal herein. The appellants are authorized and permitted to number the folios in the record on the present appeal commencing with folio 570, being the number following the last folio in the record on the prior appeal to the Court of Appeals. Concur — Botein, P. J., Breitel, Rabin, Valente and McNally, JJ.